 1 STEPTOE & JOHNSON LLP
   STEPHANIE A. SHERIDAN, State Bar No. 135910
 2 ssheridan@steptoe.com
   ANTHONY J. ANSCOMBE, State Bar No. 135883
 3 aanscombe@steptoe.com
   MEEGAN B. BROOKS, State Bar No. 298570
 4 mbrooks@steptoe.com
   One Market Plaza
 5 Spear Tower, Suite 3900
   San Francisco, CA 94105
 6 Telephone: (415) 365-6700
   Facsimile: (415) 365-6678
 7
   Attorneys for
 8 PETSMART, INC.
 9                      UNITED STATES DISTRICT COURT
10                    SOUTHERN DISTRICT OF CALIFORNIA
11
12 TODD CARPENTER,                              Case No. 3:19-cv-01731-CAB-LL
   Individually, on behalf of himself and
13 others similarly situated,                   DEFENDANT’S NOTICE OF
                                                MOTION TO STRIKE
14              Plaintiff,                      PLAINTIFF’S ALLEGATIONS
                                                REGARDING PROPOSED
15        v.                                    NATIONWIDE CLASS
16 PETSMART, INC.,                              Hearing Date: February 10, 2020
17         Defendant.                           PER CHAMBERS RULES, NO ORAL
                                                ARGUMENT UNLESS
18                                              SEPARATELY ORDERED BY THE
                                                COURT
19
20
21
22
23
24
25
26
27
28

                                             -1-               Case No. 3:19-cv-01731-CAB-LL
            PETSMART’S NOTICE OF MOTION TO STRIKE NATIONWIDE CLASS ALLEGATIONS
 1 TO THE COURT, PARTIES AND THEIR ATTORNEYS OF RECORD:
 2        PLEASE TAKE NOTICE that Defendant PetSmart, Inc. (“PetSmart”) will
 3 and hereby does move this Court to strike from the First Amended Complaint
 4 (“FAC”) all allegations by which Plaintiff Todd Carpenter (“Plaintiff”) purports to
 5 represent a nationwide class, pursuant to Federal Rules of Civil Procedure 12(b)(2),
 6 12(f), 23(c)(1)(A), and 23(d)(1)(D).
 7        This Motion is based on this Notice of Motion and Motion; the attached
 8 Memorandum of Points and Authorities in support of the Motion; the Declaration
 9 of Meegan Brooks and exhibits thereto; and on all other matters that may be
10 judicially noticed or produced at the hearing of this matter.
11
12 DATED: December 18, 2019               STEPTOE & JOHNSON LLP
13
14
                                          By:         /s/ Stephanie A. Sheridan
15
                                                STEPHANIE A. SHERIDAN
16                                              ANTHONY J. ANSCOMBE
17                                              MEEGAN B. BROOKS
                                                Attorneys for PETSMART, INC.
18
19
20
21
22
23
24
25
26
27
28

                                             -2-               Case No. 3:19-cv-01731-CAB-LL
            PETSMART’S NOTICE OF MOTION TO STRIKE NATIONWIDE CLASS ALLEGATIONS
